Citation Nr: 0120930	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  98-14 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision of the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
fibromyalgia.  A notice of disagreement was received in April 
1998, a statement of the case was issued in May 1998, and a 
substantive appeal was received in July 1998.  The veteran 
testified at a personal hearing in September 1998.


FINDING OF FACT

Fibromyalgia was not manifested during the veteran's military 
service or for many years after service, nor is fibromyalgia 
otherwise shown to be related to the veteran's military 
service. 


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated during the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §  3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation.  The issue on 
appeal has been addressed by the RO in the rating decision, 
statement of the case, and supplemental statements of the 
case.  In those documents, the veteran has been furnished 
notice of the applicable laws and regulations regarding 
service connection for fibromyalgia.

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes various 
medical records from providers identified by the veteran.  No 
additional pertinent evidence has been identified.  The 
veteran was also  advised to submit medical reports from 
private physicians who treated him subsequent to his 
separation from service, but none were provided.  Further, 
the veteran was most recently afforded a VA medical 
examination in October 2000, and the Board finds this 
examination to be adequate.  Accordingly, no additional 
medical development is required.

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been promulgated.

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be allowed on a presumptive basis 
for certain disabilities, such as arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that, in the fall of 1965, he was taken 
to the Oak Knoll Naval Hospital for an emergency appendectomy 
but that the surgery was postponed.  He maintains that, at 
that time, he had a leaking appendix that caused the 
formation of scar tissue which encapsulated infections in his 
abdominal cavity.  He asserts that this caused his 
fibromyalgia.  He also contends that he experienced muscle 
and joint pain during his military service, and that these 
symptoms were manifestations of his fibromyalgia.

Turning to the evidence, the veteran's service medical 
records include periodic physical examination reports in 1965 
and 1966 which reveal no pertinent complaints and show that 
the veteran's musculoskeletal system was clinically evaluated 
as normal.  Service records do show that he was treated for 
back pain in June 1967 and March 1968.  However, clinical 
records show that such back pain was attributed to lifting.  
Significantly, the veteran's musculoskeletal system was 
clinically evaluated as normal on discharge examination in 
April 1968.  

With regard to the veteran's contention that he received 
treatment at the Oak Knoll Naval Hospital in the fall of 
1965, service medical records do nor refer to any such 
treatment.  The RO requested another search for pertinent 
records, but in a March 1999 response the National Personnel 
Records Center indicated that there were no additional 
medical records of the veteran on file.  The Board is 
therefore presented with a record which in no manner supports 
the veteran's contention that symptoms of fibromyalgia were 
manifested or related to a 1965 medical treatment involving a 
problem with his appendix. 

Post-service clinical medical records suggest that 
fibromyalgia was not manifested for years after discharge 
from service.  The report of a VA examination in August 1971 
shows complaints of low back pain, but no other muscle or 
joint complaints.  However, no orthopedic diagnosis was made 
on examination.  One diagnosis was psychophysiologic musculo-
skeletal reaction.  The Board notes here that service 
connection for a back condition and a nervous condition was 
denied by rating decision in October 1971.  Those issues are 
not for consideration in the present appeal. 

The most significant evidence in support of the veteran's 
claim are two letters from physicians.  A September 1998 
letter from G. Nail, M.D., include includes notations that 
the veteran had a 35 year history of fibromyalgia.  Dr. Nail 
also noted that the veteran had fibromyalgia from 1965 to 
1968 even though it was not recognized as a diagnosis at that 
time.  It appears clear from Dr. Nail's letter that he was 
essentially repeating history which had been provided to him 
by the veteran.  In this regard, a bare transcription of lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).

In a November 1999 letter, G. McConnell, M.D., reported that 
he had examined the veteran in the fall of 1968 at the 
request of a Dr. Charles Smick, and that, while he had been 
unable to provide a diagnosis, the symptoms which the veteran 
presented at that time were the same as those which led to 
his being diagnosed as having fibromyalgia.  Dr. McConnell 
then stated that, in October 1999, he reviewed the veteran's 
military and civilian medical records and performed a 
comprehensive physical examination of the veteran.  Dr. 
McConnell reported that the fibromyalgia which Dr. Kenney had 
diagnosed the veteran as having was based on symptoms that 
began in the mid 1960's.  Dr. McConnell also reported that, 
in 1965, the Navy had improperly delayed the removal of the 
veteran's appendix, and that this had resulted in the 
formation of encapsulated abscesses which led to several 
surgeries.  Dr. McConnell then reported that the veteran's 
condition, diagnosed as fibromyalgia, along with a massive 
bowel disintegration due to an improperly deferred 
appendectomy, combined to give him a service-connected 
disability.

After reviewing Dr. McConnell's letter in light of the 
totality of the evidence, the Board finds that his letter is 
of diminished probative value.  The records which he 
indicated that he reviewed do not show any pertinent 
symptomatology during service.  Moreover, the long history of 
symptoms reported by Dr. McConnell is in contrast with a 
February 1992 report by H. Kenney, M.D. which was to the 
effect that the veteran related that he had been having pain 
in his left arm since 1990 which had progressed to involve 
the neck, upper back and right arm.  The diagnosis was mild 
diffuse pain state of uncertain etiology.  The Board also 
notes a January 2000 letter from Charles G. Smick, M.D. to 
the effect that he was unable to recall treating the veteran 
in 1969 and 1970 at the Deer Park Clinic for shoulder, neck 
and back pain.  Dr. Smick also reported that the veteran 
checked with the Deer Park Clinic and that records were no 
longer available.  This would suggest that Dr. McConnell's 
opinion was not based on actual records of treatment in the 
1960's but on his memory some 30 years after the fact.  

In other words, the Board finds that the information reported 
in the letters from Drs. Nail and McConnell appears to be 
based on memory of events more than 30 years after the fact 
and not on contemporaneous clinical treatment records.  The 
overall record shows that no records of treatment from the 
1960's are available.  The opinions of these private doctors 
are also questionable in light of service medical records 
which are negative for any symptoms or finding of 
fibromyalgia and in view of an August 1971 VA examination 
report which resulted in no clinical orthopedic diagnosis.  

In connection with his current claim, the veteran was 
afforded a VA examination in October 2000 for the express 
purpose of ascertaining whether the veteran was exhibiting 
signs and symptoms of fibromyalgia during service or shortly 
thereafter.  However, after reviewing the record and 
examining the veteran, the VA examiner reported that there 
was insufficient evidence to confirm a diagnosis of 
fibromyalgia.  The examiner also commented that there was no 
evidence in the record showing signs or symptoms of 
fibromyalgia during service or shortly thereafter.  The 
examiner also noted that the veteran's current claim of 
symptoms for over 30 years was inconsistent with information 
he had furnished to Dr. Kenney in 1992.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for fibromyalgia.  The 
opinions of the two private physicians which appear to 
support the veteran's claim are based on history furnished by 
the veteran himself to a large degree.  To the extent that 
these opinions appear to be based on medical records, the 
medical records in the claims file simply do not support the 
opinions.  Moreover, a VA examiner reviewed the record and 
found no basis for any finding that the veteran has suffered 
from fibromyalgia for 30 or more years.  In fact, it appears 
that the VA examiner was unable to even confirm a current 
diagnosis of fibromyalgia. 

At any rate, assuming that the veteran does now in fact 
suffer from fibromyalgia, the preponderance of the evidence 
is nevertheless against a finding that such fibromyalgia was 
manifested during service or is otherwise related to the 
veteran's military service.  

The Board has considered the veteran's contentions and 
testimony regarding the etiology of his fibromyalgia.  
However, as a layman, he is not qualified or competent to 
render an opinion as to a medical diagnosis, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

